DETAILED ACTION
This office action follows a reply filed on November 29, 2022.  Claim 1 has been amended.  Claims 1-3, 6, 8 and 9 are currently pending and under examination.
The rejections over Koevoets (US 2019/0136032) and Caviezel (US 2022/0018467) are withdrawn, as applicants now require all claims to include surface treated inorganic nanoparticles.
However, the rejection over Procida is deemed proper and is therefore maintained for the reasons set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Procida (US 9,040,136), in view of EP 1494845 and Chaiko (US 7,157,516) and further in view of WO 2008/119677.
Procida teaches a flexible pipe for use in off shore applications, such as risers (col. 1, ll. 34-39), teaching the flexible pipe as comprising an inner layer as a cationic clay silicate containing polymer layer, comprising 0.5-3 wt% of cationic clay silicate (col. 4, ll. 40-47).  Procida teaches the cationic clay silicate as having an aspect ratio (known in the art as the ratio of the platelet length to the platelet thickness) of 500-1000 and a thickness of 10 nm or less (col. 3, ll. 48-50), suggesting a particle diameter of 50-1000 nm, which meets applicants’ nanoparticles.  Procida teaches the layer as comprising at least 85 wt% polymer, such as polyethylene, polyamide, polyether sulfones, polyarylsulphones, polyvinylidene fluoride, etc. (col. 4, ll. 3-25).  Procida teaches the cationic clay silicate containing polymer layer as comprising heat and process stabilizers (col. 5, ll. 59-67).  These are also known in the art as antioxidants; however, does not teach or suggest specific stabilizers or the amounts at which they can be added. 
Procida teaches the clay silicate to include montmorillonite (col. 2, ll. 48-54), which is known in the art as an inorganic material, and teaches the cationic clay silicate as comprising surface modified cationic clay silicate, where the clay preferably comprises an adsorbed monolayer of a quaternary amine (col. 3, ll. 20-25).  Procida cites US 4,861,584 and US 7,157,516 (Chaiko) for methods of producing such organo modified clays.  Chaiko exemplifies treating montmorillonite with 3 wt% of a quaternary amine based on the weight of the dry clay (col. 10, Example 1, ll. 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the montmorillonite of Procida with 3 wt% quaternary amine, which suggests a weight ratio of surface modifier:inorganic particle of 3:100.

Procida teaches the inclusion of heat stabilizers (col. 5, ll. 59-62).  Procida points to EP 1494845 for preparing a preferred embodiment using crosslinked polyethylene.
EP ‘845 exemplifies the inclusion of 0.4 wt% Irganox antioxidant (p. 30, ll. 1-8).  Irganox antioxidant is well known in the art and is used in small amounts to stabilize many different polymers.
Therefore, the addition of 0.4 wt% antioxidant into the polymer inner layer of Procida is prima facie obvious.
Procida in view of EP ‘845 and Chaiko is prima facie obvious over instant claims 1-3.
As to claims 6, 8 and 9, Procida teaches compounding the cationic silicate into the polymer using ordinary compounding methods, teaching that the compounding is carried out at a temperature of about the melting point of the polymer to +20ºC (col. 3, ll. 4-19).  Procida does not teach the method of compounding or the method of pelletizing, as claimed.
WO ‘677 teaches a flexible pipe suitable for transporting hydrocarbons comprising a poly(aryl ether ketone) and poly(aryl ether sulfone), and may contain 1-10 wt% fiber, such as carbon fibers (p. 18, ll. 23-32), and 1-10 wt% anti-friction additive, such as graphite and molybdenum disulfide (p. 19, ll. 22-30), teaching the inclusion of convention ingredients, such as antioxidants (p. 20, ll. 25-30).  WO ‘677 teaches preparing the polymer composition by any conventional mixing method, teaching a preferred method to include dry mixing the ingredients of the polymer composition, and then extruding the mixture into strands and chopping into pellets (p. 21, l. 33 to p. 22, l. 2).  Cooling before pelletizing is known in the art as a required step so that the strand does not deform during pelletizing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a conventional method of preparation for preparing the flexible tube of Procida, as Procida teaches using conventional compounding methods, and WO ‘677 teaches a conventional method of preparing a flexible tube.

Response to Arguments
Applicant's arguments filed November 29, 202 have been fully considered but they are not persuasive.
Applicants argue that Procida does not disclose any inorganic nanoparticles used in the flexible pipe.
The examiner disagrees.  Procida specifically discloses the use of a cationic clay silicate, such as montmorillonite, which is known in the art as an inorganic clay.  Procida teaches the cationic clay silicate as having an aspect ratio (known in the art as the ratio of the platelet length to the platelet thickness) of 500-1000 and a thickness of 10 nm or less (col. 3, ll. 48-50), suggesting a particle diameter of 50-1000 nm, which meets applicants’ nanoparticles.  

Applicants argue that EP ‘845 fails to disclose surface modified inorganic nanoparticles.
EP ‘845 is specifically mentioned by Procida and was used to teach the desired amount of a heat stabilizer, which is known in the art as antioxidants which are used to protect polymers from the degrading effects of heat during processing or use.

Applicants argue that Chaiko fails to disclose the nanocomposite includes inorganic nanoparticles or montmorillonite is inorganic nanoparticles.
Chaiko teaches a nanocomposite comprising a polymer and organophilic clay, where nanocomposite is a term used in the art as a composite comprising nanoparticles embedded in a matrix.  Montmorillonite is inherently inorganic clay and applicants actually claim the inorganic nanoparticles as “nano montmorillonite”.

Applicants argue that WO ‘677 fails to disclose surface modified inorganic nanoparticles.
WO ‘677 was used to show conventional methods used in the art for preparing flexible tubes, as Procida teaches that ordinary compounding methods can be used and does not limit the method of making the tube to any particular method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766